Title: From Thomas Jefferson to Caesar Augustus Rodney, 18 September 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Monticello Sep. 18. 07. 
                        
                        Th:J. incloses a paper to mr Rodney to do in it what may be necessary, which he presumes will be, according
                            to the decisions of the judge, nothing! he proposes to be in Washington Octob. 3. 
                  affectionate salutations.
                    